No. 04-98-01010-CV

The STATE of Texas,
Appellant

v.

Two Thousand Six Hundred Sixty-Seven Dollars & Ninety-three Cents ($2,667.93),


One (1) 1992 Chevrolet Truck, VIN 2GCEK19KON75631, and Certain Property,
Appellee

From the 73rd Judicial District Court, Bexar County, Texas
Trial Court No. 98-CI-04994
Honorable Pat Boone, Judge Presiding

Per Curiam Opinion


Sitting:	Paul W. Green, Justice

		Sarah B. Duncan, Justice

		Karen Angelini, Justice


Delivered and filed:		April 28, 1999


MOTION TO DISMISS GRANTED; APPEAL DISMISSED


	Appellant filed a motion to dismiss this appeal. The motion contains a certificate of
service to the appellee, who has not opposed the motion. We grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(2). Costs of appeal are to be paid by appellant. 

								PER CURIAM

DO NOT PUBLISH